Exhibit 10.3

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 30, 2020 (the “Second Amendment Effective Date”),
is entered into among SCHNITZER STEEL INDUSTRIES, INC., an Oregon corporation
(the “US Borrower”), SCHNITZER STEEL CANADA LTD., a British Columbia corporation
(the “Canadian Borrower”; the Canadian Borrower, together with the US Borrower,
each a “Borrower” and collectively, the “Borrowers”), the Guarantors party
hereto, the US Lenders party hereto, BANK OF MONTREAL, as the Canadian Lender,
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer. All capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Existing Credit Agreement (as
defined below) or the Amended Credit Agreement (as defined below), as
applicable.

RECITALS

WHEREAS, the Borrowers, the US Lenders from time to time party thereto, the
Canadian Lender, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and an L/C Issuer, entered into that certain Third Amended and Restated
Credit Agreement, dated as of April 6, 2016, as amended by that certain First
Amendment to Third Amended and Restated Credit Agreement dated as of August 24,
2018 (as further amended, restated, amended and restated, supplemented,
extended, replaced or otherwise modified prior to the Second Amendment Effective
Date, the “Existing Credit Agreement” and, after giving effect to this
Amendment, the “Amended Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Existing Credit Agreement be
amended as set forth below, subject to the terms and conditions specified in
this Amendment; and

WHEREAS, the parties hereto are willing to amend the Existing Credit Agreement,
subject to the terms and conditions specified in this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.Amendments to Existing Credit Agreement.

(a)The cover page of the Existing Credit Agreement is hereby amended to replace
the reference to “MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED” with “BOFA
SECURITIES, INC.”.

(b)Section 1.01 of the Existing Credit Agreement is hereby amended to add the
following definitions in the appropriate alphabetical order to read as follows:

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Consolidated Asset Coverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Asset Values to (b) Consolidated Funded Indebtedness.



--------------------------------------------------------------------------------

 

“Consolidated Asset Values” means as of any date of determination, an aggregate
amount equal to the value of all accounts receivable, inventory or equipment
(including, for the avoidance of doubt, equipment in-service and equipment
reserved for future placement in-service), in each case, of the US Borrower and
its Subsidiaries, as determined in accordance with GAAP, in or on which the
Administrative Agent holds, for the benefit of the holders of the Obligations,
valid Liens, as of such date of determination, as determined by the
Administrative Agent in its reasonable discretion; provided, that, for purposes
of calculating Consolidated Asset Values as of any date of determination, the
aggregate amount of Consolidated Asset Values shall not include (a) any accounts
receivable, inventory or equipment, in each case, in or on which any Person
holds any other Lien (other than Liens permitted by Sections 7.01(a), (c), (d),
(e), (f), (g), (h), (i), (k), (l), (m), (n), (o), (p), (q), or (r)), and (b) any
amount in excess of (i) with respect to accounts receivable, (A) 85% of the
aggregate amount of any accounts receivable supported by a letter of credit or
other credit issuance, or (B) 75% of the aggregate amount of any other accounts
receivable, (ii) with respect to inventory, 50% of the aggregate amount of the
net book value of such inventory, and (iii) with respect to equipment, 50% of
the aggregate amount of the net book value of such equipment.

“Covered Entity” means any of the following:  (a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 10.24.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 10.24.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Second Amendment Effective Date” means June 30, 2020.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

2



--------------------------------------------------------------------------------

 

“Supported QFC” has the meaning specified in Section 10.24.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“US Special Resolution Regimes” has the meaning specified in Section 10.24.

(c)The definition of “Applicable Rate” in Section 1.01 of the Existing Credit
Agreement is hereby amended to read as follows:

“Applicable Rate” means, based upon the Consolidated Funded Debt to EBITDA Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a), the following:

(a)in respect of US Obligations (including commitment fees payable for the
account of the US Lenders, extensions of credit made by the US Lenders to the US
Borrower under Article II in the form of a Committed Loan or Swing Line Loan,
Letter of Credit fees payable for the account of the L/C Issuers and extensions
of credit made by an L/C Issuer or US Lender to the US Borrower under Article II
in the form of an L/C Borrowing or L/C Advance), the following percentages per
annum:



3



--------------------------------------------------------------------------------

 

Applicable Rate

Pricing Level

Consolidated Funded Debt to EBITDA Ratio

Commitment Fee

Eurocurrency Rate and Standby Letters of Credit

Base Rate

1

< 0.75:1.00

0.20%

1.25%

0.00%

2

≥ 0.75:1.00 but
< 1.50:1.00

0.25%

1.50%

0.25%

3

≥ 1.50:1.00 but
< 2.00:1.00

0.30%

1.75%

0.50%

4

≥ 2.00:1.00 but
< 2.50:1.00

0.35%

2.00%

0.75%

5

≥ 2.50:1.00 but
< 3.00:1.00

0.40%

2.50%

1.50%

6

≥ 3.00:1.00 but
< 3.50:1.00

0.45%

3.00%

2.00%

7

≥ 3.50:1.00

0.50%

3.50%

2.50%

 

(b)in respect of Canadian Obligations (including commitment fees payable for the
account of the Canadian Lender, extensions of credit made by the Canadian Lender
to a Canadian Borrower under Article II in the form of a Canadian Loan, Canadian
Letter of Credit fees payable to the Canadian Lender and extensions of credit
made by the Canadian Lender to a Canadian Borrower under Article II in the form
of a Canadian L/C Borrowing), the following percentages per annum:

Applicable Rate

Pricing Level

Consolidated Funded Debt to EBITDA Ratio

Commitment Fee

Canadian Lender CDOR Rate and Standby Canadian Letters of Credit

Canadian Prime Rate

1

< 0.75:1.00

0.20%

1.25%

0.00%

2

≥ 0.75:1.00 but
< 1.50:1.00

0.25%

1.50%

0.25%

3

≥ 1.50:1.00 but
< 2.00:1.00

0.30%

1.75%

0.50%

4

≥ 2.00:1.00 but
< 2.50:1.00

0.35%

2.00%

0.75%

5

≥ 2.50:1.00 but
< 3.00:1.00

0.40%

2.50%

1.50%

6

≥ 3.00:1.00 but
< 3.50:1.00

0.45%

3.00%

2.00%

7

≥ 3.50:1.00

0.50%

3.50%

2.50%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Funded Debt to EBITDA Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with

4



--------------------------------------------------------------------------------

 

such Section, then Pricing Level 7 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day following the
date on which such Compliance Certificate is delivered.  The Applicable Rate in
effect from the Second Amendment Effective Date through the first Business Day
immediately following the date the Compliance Certificate for the fiscal quarter
ending August 31, 2020 is delivered pursuant to Section 6.02(a) shall be
determined based upon Pricing Level 7.  Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.11(c).

(d)The definition of “Arrangers” in Section 1.01 of the Existing Credit
Agreement is hereby amended to read as follows:

“Arrangers” means BofA Securities, Inc. and JPMorgan Chase Bank, N.A., in their
capacities as joint lead arrangers and joint bookrunners.

(e)The definition of “Bail-In Action” in Section 1.01 of the Existing Credit
Agreement is hereby amended to read as follows:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

(f)The definition of “Bail-In Legislation” in Section 1.01 of the Existing
Credit Agreement is hereby amended to read as follows:

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

(g)The definition of “Base Rate” in Section 1.01 of the Existing Credit
Agreement is hereby amended to read as follows:

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.75%,
subject to any interest rate floors set forth therein; provided, that, if the
Base Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change. If the Base Rate is being used as an alternate rate of interest pursuant
to Section 3.07 hereof, then the Base Rate shall

5



--------------------------------------------------------------------------------

 

be the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.

(h)The definition of “Eurocurrency Rate” in Section 1.01 of the Existing Credit
Agreement is hereby amended to read as follows:

“Eurocurrency Rate” means:

(a)for any Interest Period:

(i)with respect to a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for such LIBOR Quoted Currency for a period
equal in length to such Interest Period) (“LIBOR”), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m.,
London time, on the Rate Determination Date, for deposits in the relevant
currency, with a term equivalent to such Interest Period; and

(ii)with respect to a Committed Loan denominated in Canadian Dollars, the rate
per annum equal to the Canadian Dollar Offered Rate, or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the
Rate Determination Date with a term equivalent to such Interest Period;

(iii)with respect to any Eurocurrency Rate Loan denominated in any other
Non-LIBOR Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the US Lenders pursuant to Section 1.05; and

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for deposits in Dollars with a term of
one month commencing that day;

provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurocurrency Rate shall be less than 0.50%, such rate shall be deemed 0.50% for
purposes of this Agreement.

(i)The definition of “Federal Funds Rate” in Section 1.01 of the Existing Credit
Agreement is hereby amended to read as follows:

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by

6



--------------------------------------------------------------------------------

 

depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

(j)The definition of “Fee Letter” in Section 1.01 of the Existing Credit
Agreement is hereby amended to read as follows:

“Fee Letter” means the letter agreement, dated July 3, 2018, among the US
Borrower, the Administrative Agent and BofA Securities, Inc. (as successor to
Merrill Lynch, Pierce, Fenner, & Smith, Incorporated).

(k)The definition of “LIBOR Successor Rate Conforming Changes” in Section 1.01
of the Existing Credit Agreement is hereby amended to read as follows:

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate, the
definition of Interest Period, timing and frequency of determining rates and
making payments of interest and other technical, administrative or operational
matters as may be appropriate, in the discretion of the Administrative Agent, to
reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines).

(l)The definition of “MLPFS” in Section 1.01 of the Existing Credit Agreement is
hereby deleted.

(m)The definition of “Write-Down and Conversion Powers” in Section 1.01 of the
Existing Credit Agreement is hereby amended to read as follows:

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

(n)Section 1.02 of the Existing Credit Agreement is hereby amended to add a new
clause (d) at the end of such Section to read as follows:

7



--------------------------------------------------------------------------------

 

(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

(o)Section 1.04 of the Existing Credit Agreement is hereby amended to add a new
clause (c) at the end of such Section to read as follows:

(c)The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

 

(p)Clause (i) of Section 2.10(c) of the Existing Credit Agreement is hereby
amended to replace “MLPFS” with “BofA Securities, Inc.”.

(q)Clause (i) of Section 3.03(a) of the Existing Credit Agreement is hereby
amended to read as follows:

(i) the Administrative Agent determines that (A) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, or (B) (1) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan and (2) the circumstances described
in Section 3.07(a)(i) do not apply (in each case with respect to clause (i),
“Impacted Loans”), or

(r)Section 3.07 of the Existing Credit Agreement is hereby amended to read as
follows:

3.07Successor LIBOR.

(a)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, but without limiting Sections 3.03(a) and (b) above, if the
Administrative Agent determines (which determination shall be conclusive and
binding upon all parties hereto absent manifest error), or the US Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the US Borrower) that the US Borrower or Required
Lenders (as applicable) have determined (which determination likewise shall be
conclusive and binding upon all parties hereto absent manifest error), that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because

8



--------------------------------------------------------------------------------

 

the LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having or purporting to have jurisdiction over the Administrative Agent has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans in the applicable currency, provided that, at the time of
such statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”); or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.07, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the US Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.07 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities for such alternative benchmarks and, in each case, including
any mathematical or other adjustments to such benchmark giving due consideration
to any evolving or then existing convention for similar credit facilities for
such benchmarks which adjustment or method for calculating such adjustment shall
be published on one or more information services as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated (each, an “Adjustment;” and any such proposed rate, a
“LIBOR Successor Rate”), and any such amendment shall become effective at 5:00
p.m. on the fifth (5th) Business Day after the Administrative Agent shall have
posted such proposed amendment to all Lenders and the US Borrower unless, prior
to such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders (A) in the case
of an amendment to replace LIBOR with a rate described in clause (x), object to
an Adjustment; or (B) in the case of an amendment to replace LIBOR with a rate
described in clause (y), object to such amendment; provided that for the
avoidance of doubt, in the case of clause (A), the Required Lenders shall not be
entitled to object to any SOFR-Based Rate contained in any such amendment.  Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

(b)If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the US Borrower
and each Lender.  Thereafter, (i) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (ii) the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the US Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate

9



--------------------------------------------------------------------------------

 

Loans (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans (subject to the foregoing clause
(ii)) in the amount specified therein.

(c)Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.50% for purposes of this Agreement.

(d)In connection with the implementation of a LIBOR Successor Rate for any
currency, the Administrative Agent will have the right to make LIBOR Successor
Rate Conforming Changes, with respect to the applicable currency, from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such LIBOR Successor Rate Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement; provided that, with respect to any such amendment
effected, the Administrative Agent shall post each such amendment implementing
such LIBOR Successor Conforming Changes to the Lenders reasonably promptly after
such amendment becomes effective

(s)Section 5.23 of the Existing Credit Agreement is hereby amended to read as
follows:

5.23Affected Financial Institution.  No Loan Party is an Affected Financial
Institution.

(t)Article V of the Existing Credit Agreement is hereby amended to add a new
Section 5.24 at the end of such Article to read as follows:

5.24Covered Entities.  No Loan Party is a Covered Entity.

(u)Section 7.11(a) of the Existing Credit Agreement is hereby amended to read as
follows:

(a)Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio to be
greater than 0.55 to 1.00 as of the end of any fiscal quarter of the US
Borrower.

(v)Section 7.11(b) of the Existing Credit Agreement is hereby amended to read as
follows:

(b)Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the US Borrower to
be less than (i) 1.50 to 1.0 for any fiscal quarter of the US Borrower ending on
or prior to May 31, 2020, (ii) 1.20 to 1.0 for any fiscal quarter of the US
Borrower ending during the period from June 1, 2020 to and including August 31,
2020, (iii) 1.10 to 1.0 for any fiscal quarter of the US Borrower ending during
the period from September 1, 2020 to and including May 31, 2021, and (iv) 1.50
to 1.0 for any fiscal quarter of the US Borrower ending thereafter.

(w)Section 7.11 of the Existing Credit Agreement is hereby amended to add a new
clause (c) at the end of such Section to read as follows:

(c)Consolidated Asset Coverage Ratio.  Permit the Consolidated Asset Coverage
Ratio to be less than 1.00 to 1.0 as of the end of any fiscal quarter of the US
Borrower ending during the period from the Second Amendment Effective Date to
and including May 31, 2021.

10



--------------------------------------------------------------------------------

 

(x)Section 10.23 of the Existing Credit Agreement is hereby amended to read as
follows:

10.23Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

(y)Article X of the Existing Credit Agreement is hereby amended to add a new
Section 10.24 at the end of such Article to read as follows:

10.24Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “US Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): in the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a US Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S.

11



--------------------------------------------------------------------------------

 

Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a US Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

2.Conditions Precedent.  This Amendment shall be effective upon satisfaction of
the following conditions precedent:

(a)The Administrative Agent’s receipt of executed counterparts of this
Amendment, property executed by a Responsible Officer of each Loan Party, the
Required Lenders, and the Administrative Agent, each of which shall be originals
or telecopies (followed promptly by originals) unless otherwise specified, each
dated the Second Amendment Effective Date and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders party hereto.

(b)Any fees required to be paid on or before the Second Amendment Effective Date
shall have been paid.

For purposes of determining compliance with the conditions specified in this
Section 2, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Second Amendment Effective Date
specifying its objection thereto.

3.Payment of Expenses.  The Loan Parties agree to reimburse the Administrative
Agent and the Canadian Lender for all reasonable and documented out-of-pocket
expenses of the Administrative Agent and the Canadian Lender in connection with
the preparation, execution and delivery of this Amendment, including all
Attorney Costs of the Administrative Agent and the Canadian Lender (paid
directly to such counsel if requested by the Administrative Agent or the
Canadian Lender, as applicable).

4.Miscellaneous.

(a)The Loan Documents and the obligations of the Loan Parties thereunder are
hereby ratified and confirmed and shall remain in full force and effect
according to their terms.  This Amendment is a Loan Document.

(b)Each Loan Party (i) agrees that the Collateral Documents continue to be in
full force and effect and are not impaired or adversely affected in any manner
whatsoever, (ii) confirms its grant of security interests pursuant to the
Collateral Documents to which it is a party as Collateral for the relevant
Obligations, and (iii) acknowledges that all Liens granted (or purported to be
granted) pursuant to the Collateral Documents remain and continue in full force
and effect in respect of, and to secure, the relevant Obligations.

12



--------------------------------------------------------------------------------

 

(c)Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the Loan
Documents, and (iii) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Loan Documents.

(d)Each Loan Party represents and warrants that: (i) such Loan Party has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under this Amendment; (ii) the execution, delivery and performance
by such Loan Party of this Amendment have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (A) contravene
the terms of such Loan Party’s Organization Documents, (B) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (1) any Contractual Obligation to which
such Loan Party is a party or affecting such Loan Party or the properties of
such Loan Party or any of its Subsidiaries or (2) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Loan
Party or its property is subject, or (C) violate any Law, except in each case
referred to in clause (B) or (C) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; (iii) no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority and no material approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any other
Person, in each case, is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, such Loan Party of this
Amendment, other than authorizations, approvals, actions, notices and filings
which have been duly obtained; (iv) this Amendment has been duly executed and
delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting the enforcement
of creditors’ rights generally; and (v) after giving effect to this Amendment,
(A) the representations and warranties of (1) the US Borrower contained in
Article V of the Amended Credit Agreement, and (2) each Loan Party contained in
each Loan Document, or, in each case, in any document furnished at any time
under or in connection therewith, are true and correct in all material respects
(except to the extent any such representation and warranty itself is qualified
by “materiality,” “Material Adverse Effect” or similar qualifier, in which case
it shall be true and correct in all respects) as of the Second Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except to the extent any such representation and
warranty itself is qualified by “materiality,” “Material Adverse Effect” or
similar qualifier, in which case it shall be true and correct in all respects)
as of such earlier date, and except that for purposes of this Section
4(d)(v)(A), the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Amended Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Amended Credit Agreement, and (B) no
Default has occurred and is continuing.

(e)Each Lender party hereto represents and warrants that, after giving effect to
this Amendment, the representations and warranties of such Lender set forth in
the Amended Credit Agreement are true and correct as of the Second Amendment
Effective Date.  Each Lender party hereto hereby agrees to comply with the
covenants applicable to such Lender set forth in the Amended Credit Agreement.

(f)This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page

13



--------------------------------------------------------------------------------

 

of this Amendment by fax transmission or e-mail transmission (e.g., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Amendment.

(g)If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(h)THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

(i)The terms of Sections 10.14 and 10.15 of the Existing Credit Agreement with
respect to submission to jurisdiction, waiver of venue and waiver of jury trial
are incorporated herein by reference, mutatis mutandis, and the parties hereto
agree to such terms.

[Signature pages follow]

 

 

14



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

BORROWERS:

SCHNITZER STEEL INDUSTRIES, INC.,

an Oregon corporation

/s/ W. Brandon Peele

W. Brandon Peele

Vice President and Treasurer

 

SCHNITZER STEEL CANADA LTD.,

a British Columbia corporation

/s/ Richard D. Peach

Richard D. Peach

President

 

GUARANTORS:

SCHNITZER STEEL INDUSTRIES, INC.,

an Oregon corporation

/s/ W. Brandon Peele

W. Brandon Peele

Vice President and Treasurer

 

Auto Parts Group Southwest, LLC,

a Delaware limited liability company

/s/ Steven Heiskell

Steven Heiskell

President

 

Cascade Steel Rolling Mills, Inc.,

an Oregon corporation

/s/ Richard D. Peach

Richard D. Peach

Treasurer

 

Edman Corp.,

an Oregon corporation

/s/ Richard D. Peach

Richard D. Peach

Treasurer

 

 

SECOND AMENDMENT

SCHNITZER STEEL INDUSTRIES, INC.



--------------------------------------------------------------------------------

 

General Metals of Tacoma, Inc.,

a Washington corporation

/s/ Richard D. Peach

Richard D. Peach

Treasurer

Joint Venture Operations, Inc.,

a Delaware corporation

/s/ W. Brandon Peele

W. Brandon Peele

Treasurer

Manufacturing Management, Inc.,

an Oregon corporation

/s/ Richard D. Peach

Richard D. Peach

Treasurer

Metals Recycling L.L.C.,

a Rhode Island limited liability company

By: Joint Venture Operations, Inc., its Sole Member

/s/ W. Brandon Peele

W. Brandon Peele

Treasurer

Norprop, Inc.,

an Oregon corporation

/s/ Steven Heiskell

Steven Heiskell

President

Pick A Part, Inc.,

a Washington corporation

/s/ Steven Heiskell

Steven Heiskell

President

 

 

SECOND AMENDMENT

SCHNITZER STEEL INDUSTRIES, INC.



--------------------------------------------------------------------------------

 

Pick and Pull Auto Dismantling, Inc.,

a California corporation

/s/ Steven Heiskell

Steven Heiskell

President

Pick-N-Pull Auto Dismantlers, a California General Partnership,

a California general partnership

By: Norprop, Inc., its General Partner

/s/ Steven Heiskell

Steven Heiskell

President

Pick-N-Pull Auto Dismantlers, Columbus, LLC,

a Delaware limited liability company

By: Norprop, Inc., its Sole Member

/s/ Steven Heiskell

Steven Heiskell

President

Pick-N-Pull Auto Dismantlers, Kansas City, LLC,

a Delaware limited liability company

By: Norprop, Inc., its Sole Member

/s/ Steven Heiskell

Steven Heiskell

President

Pick-N-Pull Auto Dismantlers, LLC,

a California limited liability company

By: Norprop, Inc., its Member

/s/ Steven Heiskell

Steven Heiskell

President

 

 

SECOND AMENDMENT

SCHNITZER STEEL INDUSTRIES, INC.



--------------------------------------------------------------------------------

 

Pick-N-Pull Auto Dismantlers, Nevada, LLC,

a Nevada limited liability company

By: Norprop, Inc., its Member

/s/ Steven Heiskell

Steven Heiskell

President

Pick-N-Pull Auto Dismantlers, St. Louis, LLC,

a Delaware limited liability company

By: Norprop, Inc., its Sole Member

/s/ Steven Heiskell

Steven Heiskell

President

Pick-N-Pull Auto Dismantlers, Stockton, LLC,

a California limited liability company

By: Norprop, Inc., its Sole Member

/s/ Steven Heiskell

Steven Heiskell

President

Pick-N-Pull Auto Dismantlers, Virginia Beach, LLC,

a Delaware limited liability company

By: Norprop, Inc., its Sole Member

/s/ Steven Heiskell

Steven Heiskell

President

Pick-N-Pull Northwest, LLC,

an Oregon limited liability company

By: Norprop, Inc., its Member

/s/ Steven Heiskell

Steven Heiskell

President

 

 

SECOND AMENDMENT

SCHNITZER STEEL INDUSTRIES, INC.



--------------------------------------------------------------------------------

 

Proleride Transport Systems, Inc.,

a Delaware corporation

/s/ Michael R. Henderson

Michael R. Henderson

President

Prolerized New England Company LLC,

a Delaware limited liability company

By: Proleride Transport Systems, Inc., its Managing Member

/s/ Michael R. Henderson

Michael R. Henderson

President

Row52, LLC,

a Delaware limited liability company

/s/ Steven Heiskell

Steven Heiskell

President

Schnitzer Fresno, Inc.,

an Oregon corporation

/s/ Richard D. Peach

Richard D. Peach

Treasurer

Schnitzer Southeast, LLC,

a Georgia limited liability company

By: Schnitzer Steel Industries, Inc., its Manager

/s/ Peter B. Saba

Peter B. Saba

Senior Vice President

Schnitzer Steel Hawaii Corp.,

a Delaware corporation

/s/ Richard D. Peach

Richard D. Peach

Treasurer

 

 

SECOND AMENDMENT

SCHNITZER STEEL INDUSTRIES, INC.



--------------------------------------------------------------------------------

 

SSI Big Sky LLC,

an Oregon limited liability company

By: Schnitzer Steel Industries, Inc., its Sole Member

/s/ Peter B. Saba

Peter B. Saba

Senior Vice President

SSI Burbank LLC,

a Washington limited liability company

By: Schnitzer Steel Industries, Inc., its Sole Member

/s/ Peter B. Saba

Peter B. Saba

Senior Vice President

SSI Nevada LLC,

a Nevada limited liability company

By: Schnitzer Steel Industries, Inc., its Sole Member

/s/ Peter B. Saba

Peter B. Saba

Senior Vice President

U-PULL-IT, Inc.,

a California corporation

/s/ Steven Heiskell

Steven Heiskell

President

Schnitzer Steel Canadian Holdings, Inc.

/s/ Richard D. Peach

Richard D. Peach

President

 

 

SECOND AMENDMENT

SCHNITZER STEEL INDUSTRIES, INC.



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

/s/ Anthea Del Bianco

Anthea Del Bianco

Vice President

 

 

SECOND AMENDMENT

SCHNITZER STEEL INDUSTRIES, INC.



--------------------------------------------------------------------------------

 

US LENDERS:

BANK OF AMERICA, N.A.,

as a US Lender, the Swing Line Lender, and an L/C Issuer

/s/ Timothy G. Holsapple

Timothy G. Holsapple

Senior Vice President

 

 

SECOND AMENDMENT

SCHNITZER STEEL INDUSTRIES, INC.



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as a US Lender

/s/ Kenneth Wong

Kenneth Wong

Vice President

KEYBANK NATIONAL ASSOCIATION,

as a US Lender

/s/ L. David Ericksen

L. David Ericksen

Senior Vice President Enterprise Banking

PNC BANK, NATIONAL ASSOCIATION,

as a US Lender

/s/ Joseph McElhinny

Joseph McElhinny

Vice President

BANK OF MONTREAL, CHICAGO BRANCH,

as a US Lender

/s/ Randon Gardley

Randon Gardley

Director

MUFG UNION BANK, N.A.,

as a US Lender

/s/ Stephen Sloan

Stephen Sloan

Director

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a US Lender

/s/ Brandon R. Zabrocki

Brandon R. Zabrocki

Senior Vice President

HOMESTREET BANK, A WASHINGTON STATE CHARTERED COMMERCIAL BANK,

as a US Lender

/s/ William L. Meyer

William L. Meyer

SVP

 

 

SECOND AMENDMENT

SCHNITZER STEEL INDUSTRIES, INC.



--------------------------------------------------------------------------------

 

UMPQUA BANK,

as a US Lender

/s/ Henry Alvarez

Henry Alvarez

Vice President

U.S. BANK NATIONAL ASSOCIATION,

as a US Lender

/s/ Glenn Leyrer

Glenn Leyrer

Vice President

WASHINGTON FEDERAL,

as a US Lender

/s/ Alicia Brewer

Alicia Brewer

Vice President, Relationship Manager

BANNER BANK,

as a US Lender

/s/ Gregory Foxx

Gregory Foxx

Senior Vice President

FIRST HAWAIIAN BANK,

as a US Lender

/s/ Hanul Vera Abraham

Hanul Vera Abraham

Vice President

 

 

 



--------------------------------------------------------------------------------

 

CANADIAN LENDER:

BANK OF MONTREAL,

as the Canadian Lender

/s/ Bernardo Arreaga

Bernardo Arreaga

Managing Director

 

/s/ Charlotte Anami

Charlotte Anami

Director

 

